453 F.2d 1374
UNITED STATES of America, Plaintiff-Appellee,v.Craig Phillip COLEMAN, Defendant-Appellant.
No. 71-2779.
United States Court of Appeals,Ninth Circuit.
Feb. 15, 1972.

Gerard J. Glass (argued), Michael H. Weiss, of Hansen, Jaffe & Weiss, San Francisco, Cal., for defendant-appellant.
John F. Cooney, Jr., Asst. U. S. Atty.  (argued), James L. Browning, Jr., U. S. Atty., F. Steele Langford, Chief, Criminal Division, San Francisco, Cal., for plaintiff-appellee.
Before CHAMBERS, Circuit Judge, MADDEN,* Judge of the United States Court of Claims, and TRASK, Circuit Judge.
PER CURIAM:


1
The judgment of conviction in this selective service case is affirmed.


2
At issue is the failure to exhaust an administrative remedy: that is the taking of an appeal on the classification.


3
The tests of Lockhart [Lockhart v. United States, 420 F.2d 1143 (9th Cir. 1969)] require affirmance.  We cannot find this case within the exception of Donato v. United States, 302 F.2d 468 (9th Cir. 1962).



*
 J. Warren Madden, Senior Judge of the United States Court of Claims, sitting by designation